EXHIBIT 10.2


ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR III VISTA RIDGE, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated April 28, 2017, (as may have been amended or may hereafter be
amended, the “Purchase Agreement”), between PAC ENCLAVE AT VISTA RIDGE, LLC, a
Delaware limited liability company (“Seller”) and Assignor for the purchase and
sale of that certain real property located in Lewisville, Texas, as more
particularly described in Exhibit A attached hereto (the “Property”).


Assignor hereby assigns to Assignee the Earnest Money (as defined in the
Purchase Agreement).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)



WITNESS THE EXECUTION HEREOF, as of this May 25, 2017.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By: _/s/ Ana Marie del Rio____________
Ana Marie del Rio, Vice President


                    


ASSIGNEE:


STAR III VISTA RIDGE, LLC
a Delaware limited liability company


By:     Steadfast Apartment Advisor III, LLC,
a Delaware limited liability company,
its Manager
                                                
By: _/s/ Kevin J. Keating___________
Kevin J. Keating, Treasurer



                            


















{10611712;1}


Assignment of PSA - STAR III Vista Ridge LLC (10611712xE65C0).docx


1

--------------------------------------------------------------------------------





Exhibit A


DESCRIPTION OF THE LAND


TRACT 1: Lot 1, Block A, THE VINEYARDS AT VISTA RIDGE, a subdivision in Denton
County, Texas, according to the map or plat thereof, recorded in Cabinet U, Page
534 of the Plat Records of Denton County, Texas, and being described as a 14.967
acre tract in deed dated September 26, 2014 recorded under Document No.
201498304 of the Official Public Records of Denton County, Texas, and being more
fully described in the Exhibit "A" attached hereto and made a part hereof.


TRACT 2: Easement Estate created by that certain 10' x 25' Private Utility
Easement dated November 15, 2002, recorded in Volume 5219, Page 3738 of the Real
Property Records of Denton County, Texas.








{10611712;1}


Assignment of PSA - STAR III Vista Ridge LLC (10611712xE65C0).docx


2